DETAILED ACTION                                                                                                                                                           Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is written in response to the Applicants Remarks filed 9/14/21.  Claims 1-4, 6 and 7 are pending.  Claim has been cancelled.  Claims 6 and 7 are withdrawn. Claims 1-4 have been examined on the merits.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (CN 1579198 Feb 16, 2005 Dialog Machine Translation 36 pages) in view of Cho et al. (WO 2009/142441), Baltzley et al. (US 2007/0202088), and Kiers et al. (US 2004/0166198).
Regarding Claims 1, 3, 4:  Zhang discloses a method of fermenting corn gluten with Bacillus subtilis, B. licheniformis [pgs. 11, 12, 18].  Zhang discloses adding water to the fermentation substrate (corn protein).  Zhang discloses fermenting at 25-42°C [pg. 10, 11, 14, 16].  
Zhang does not disclose that the corn gluten undergoes solid culturing.
Zhang does not disclose that the moisture content of the corn gluten is 40% to 70% v/w.
Zhang does not disclose that the Bacillus are added at 106 to 109 cfu/g.
Cho discloses that a moisture content of the corn gluten is no greater than about 45% is preferable so that the enzymes produced by the microorganism do not decrease [pg. 5, paragraph 41; 42].  Cho discloses fermenting at 30°C and 45°C [38; 39].
Baltzley discloses Bacillus strains used at 109 cfu/g and discloses solid state fermentation [0005; 0057].

At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the step of fermentation in Zhang to include lower moisture content at around 45% or lower as in Cho or 50 to 66% as in Kiers in order to preserve the concentration of enzymes produced by the Bacillus sp. and in order to prevent the growth of undesirable microorganisms.
Further, it would have been obvious to utilize solid state fermentation as in Kiers in order to ferment the corn in manner that reduces the chances for contamination with undesirable microorganisms.  
Although Cho and Kiers do not disclose a moisture content of 40 to 70% one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the moisture content taught by Cho and Kiers overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. 
Further, it would have been obvious to modify Zhang to utilize bacillus in amounts as disclosed in Baltzley in order to properly ferment the substrate and to produce a desirable amount of peptides and oligopeptides in the final feed product.
Regarding the fermentation temperature, although Zhang does not disclose 30 to 45°C one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the fermentation temperature taught by Zhang overlap the instantly range and therefore is considered to establish a prima facie case of obviousness.

Regarding Claim 2:  Zhang discloses as discussed above in claim 1.  Zhang discloses sterilizing the fermentation substrate (corn gluten) for 10-30 minutes at 115 to 125°C after adding water [pg. 10, 11, 13, 14, 16]. 
Although Zhang does not disclose 50 to 120°C one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the temperature range taught by Zhang overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Response to Arguments
Applicant's arguments filed 9/14/21 have been fully considered but they are not persuasive. 
The Applicants assert that the references do not teach or suggest methods of making corn gluten with a moisture content of 40 to 70%.  The Applicants assert that Cho is directed towards fermenting with Aspergillus and does not disclose fermenting with Bacillus sp.  The Applicants assert that Kiers while discloses Bacillus it does not disclose the moisture content when fermenting with Bacillus and disclose the moisture content in relation to fermenting with fungus.   
The Examiner notes that primary reference Zhang disclosed treating corn gluten with Bacillus sp. and water.  The Examiner disagrees with the Applicants assessment.  Kiers discloses using a moisture content lower than 70%, and discloses that this moisture content is optimal for solid state fermentation in that it reduces the risk for undesirable bacterial growth. Kiers goes further to disclose that the process can be used with bacteria and specifically discloses Bacillus sp.  Kiers does not state that solid state fermentation is only appropriate for fungal growth.  Kiers discloses solid state fermentation with microorganisms generally which is inclusive of bacteria.
The Examiner also notes that there is nothing non-obvious or new about fermenting Bacillus sp. at a moisture contents of 40% to 70%. For example, Chen et al. US (2008/0193973) discloses Bacillus sp. fermenting a substrate at a moisture content of 65% [0006]; Zahn et al. (US 
For the reasons above the rejections have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Felicia C Turner/            Primary Examiner, Art Unit 1793